UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-8053


KEVIN S. JACKSON,

                        Petitioner – Appellant,

          v.

CIRCUIT COURT FOR HOWARD COUNTY,

                        Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-03219-RDB)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin S. Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin      Jackson    appeals   the    district     court’s     order

denying his request for mandamus relief.               We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.               Jackson v. Cir. Ct.

of Howard Cnty., No. 1:13-cv-03219-RDB (D. Md. Nov. 4, 2013).

We   dispense   with    oral    argument   because     the   facts   and   legal

contentions     are   adequately    presented     in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2